Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Response to Amendment
Applicant’s arguments, see amendment filed on December 16, 2021 with respect to the rejection of claims 1-9 under 35 U.S.C. 101 as the claimed being directed to an abstract idea without significantly more and the rejection of claims 1-18 under 35 U.S.C. 102(a) (1) have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). Claims 1-18 are now pending in the application. 
Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: Roider et al. (U.S. Patent No. 8,733,647, hereon Roider, by the same assignee) discloses a method for determining a substitute distance Roider in that “[the]... equivalent horizontal distance as a substitute distance by correcting the target distance with at least a correction coefficient dependent on the elevation angle, wherein calculating the equivalent horizontal distance comprises: i) calculating a substitute elevation angle from the determined elevation angle based on at least an elevation angle correction parameter and determining the correction coefficient corresponding to at least an approximation solution of a cosine of the substitute elevation angle, and/or i') calculating a value corresponding to at least an approximation solution of a cosine of the determined elevation angle or of the substitute elevation angle and determining the correction coefficient from the value corresponding at least to the approximation solution of the cosine of the determined elevation angle or of the substitute elevation angle and at least a correction value ...[and]... calculate the equivalent horizontal distance; and automatically adjusting, by a motor, an alignment of the firearm based on the calculated equivalent horizontal distance,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
In reference to claims 10, 13 and 18: the instant claims are directed to a device, a long-range optical device and a device respectively and include similar allowable subject matter as claim 1 of the instant application. The remaining claims depend on their respective base claims and include further limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857